Case 1:21-cr-00049-CMH Document 46 Filed 06/09/21 Page 1 of 2 PagelD# 276
Case 1:21-cr-00049-CMH Document 45-1 Filed 06/08/21 Page 1 of 2 PagelD# 274

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA
Vv. . Criminal No.: 1:21-CR-00049-CMH-1
MATTHEW ERAUSQUIN, |
a/k/a MATT HAMMOND,
Defendant.
ORDER

This matter came before the Court on the defendant’s Motion to Modify Conditions of
Release. It appearing to the Court that the United States does not object to the requested
modification, and for good cause shown, it is hereby ORDERED

That the Defendant’s Consent Motion to Modify Conditions of Release be and is hereby
GRANTED.

It is further Ordered that the Defendant shall report to Pretrial Services in Alexandria,
Virginia on the morning of June 15, 2021, for the purpose of having his location monitoring device
removed for the sole purpose of receiving medical treatment that same day at Georgetown
University Hospital. After that procedure is completed, Mr. Erausquin shall forthwith return to
Pretrial Services in Alexandria, Virginia and have the location monitoring device reinstalled for
the duration of this case as required by the prior Order on Conditions Setting Release.

It is further ORDERED for the period of August 14 to 24, 2021, Mrs. Erausquin shall be
relieved of her responsibilities as third-party custodian to the defendant and that role shall be filled

by her husband, Carlos Erausquin, until Mrs. Erausquin returns from her trip.
Case 1:21-cr-00049-CMH Document 46 Filed 06/09/21 Page 2 of 2 PagelD# 277
Case 1:21-cr-00049-CMH Document 45-1 Filed 06/08/21 Page 2 of 2 PagelD# 275

All remaining conditions of release not modified by this Order shall remain in full force

and effect.

ENTERED THIS gay OF June 2021.

Hon. Claude M. Hilton
Senior United States District Judge
